1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   ERNEST HOWARD SHARPLEY, III.                     )   Case No.: 1:18-cv-01122-DAD-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION
13            v.                                      )   TO PROCEED IN FORMA PAUPERIS AS
                                                          UNNECESSARY
14                                                    )
     MALEC, et.al.,
                                                      )   [ECF No. 23]
15                    Defendants.                     )
                                                      )
16                                                    )

17            Plaintiff Ernest Howard Sharpley, III. is appearing pro se and in forma pauperis in this civil

18   rights action pursuant to 42 U.S.C. § 1983.

19            On February 15, 2019, Plaintiff filed a motion to proceed in forma pauperis in this action.

20   Inasmuch as Plaintiff was previously granted in forma pauperis status on August 27, 2018, Plaintiff’s

21   instant motion is denied as unnecessary.

22
23   IT IS SO ORDERED.

24   Dated:        February 27, 2019
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          1
